ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 101

ROBERT Z. BOHAN                                                                               *     September Term, 2020


                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Robert Z. Bohan, to disbar the Respondent from the practice

of law it is this 25th day of June, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Robert Z.

Bohan, be disbarred from the practice of law in the State of Maryland, effective August 23,

2021, for violation of Rules 8.4(a), (b), (c) and (d) of the Maryland Lawyers’ Rules of

Professional Conduct and for violation of § 10-306 of the Maryland Code, Business

Occupations and Professions Article; and it is further


                       ORDERED, that on August 23, 2021, the Clerk of this Court shall remove the name

of Robert Z. Bohan from the register of attorneys in this Court, and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       /s/ Robert N. McDonald
                                                                                             Senior Judge
                            2021-06-25 11:01-04:00



Suzanne C. Johnson, Clerk